DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because there are reference numbers in the abstract that need to be deleted.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 9, 14, 27, 31, 32, 34, 37, and 39 are objected to because of the following informalities:
In claim 1, line 4, “the stiffened portion” should be –wherein the stiffened portion--.
In claim 1, line 6, “a patient;” should be –a patient; and--.
In claim 9, line 3, “the second pair” should be –and wherein the second pair--.
In claim 14, line 2, “the elongated body” should be –the elongate body--.
In claim 27, line 4, “the centralised web” should be –wherein the centralised web--.
In claim 32, line 2, “of flexible portion” should be –of the flexible portion--.
In claim 32, line 2, “to locking teeth” should be –to the locking teeth--.
In claim 31, line 3, “the elongated body” should be –the elongate body--.
In claim 34, line 3, “opening on at an outwardly facing of” should be –opening on an outwardly facing surface of--.
In claim 37, line 3, “the stiffened portion” should be –wherein the stiffened portion--.
In claim 37, line 12, “the body” should be –the body; and --.
 In claim 37, line 13, “extends” should be –extending-- and “has” should be –having--.
In claim 37, line 14, “includes” should be –including--.
In claim 39, line 24, “the elongated body” should be –the elongate body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, 13, 14, 18, 21, 22, 24, 27, 31-34, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 37 recite the limitation “a stiffened portion”. This is not clear as “stiff” or “stiffened” are relative terms. The limitation is not clear as it is not apparent to what other level of stiffness this is being compared (ex. relative to the flexible portion or that the stiffened portion has other features that provide higher stiffness).
Claim 1 recites the limitation "the desired diameter" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7, 9, 13, 14, 18, 21, 22, 24, 27, 31-34, and 36 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitation “a grasper” in lines 2 and 3. It is not clear if this is a new instance or the same grasper mentioned in line 4 of claim 1.
Claim 3 recites the limitation “a recessed area” in line 1. It is not clear if this is a new instance or refers to the part that is recessed in claim 2.
 Claim 3 recites the limitation "the perimeter" in line 2 and “the gripping surfaces” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “are configured” in line 4. It is not sure what elements “are configured”.
Claim 3 recites the limitation “jaws” in line 5. It is not clear if this is a new instance or refers to the jaws mentioned in line 2 of claim 2.
Claim 3 recites the limitation “the abutment surface” in line 5. It is not clear what abutment surface is being referred to as there can be more than one.
 Claim 7 recites the limitation “the gripping surfaces” in line 2 and “the recessed area” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “a grasper” in line 3. It is not clear if this is a new instance or the same grasper mentioned in line 4 of claim 1.
Claim 7 recites the limitation “and includes” in line 4. It is not clear what elements are covered by the limitation.
Claim 9 recites the limitation "the gripping section" in lines 1-2 and “the first pair of planar surfaces” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “a patient” in line 3. It is not clear if this is a new instance or refers to the same patient mentioned in claim 1, line 5.
Claim 13 recites the limitation “the suture opening” in line 3. It is not clear what is being referred to as there can be more than one suture opening.
Claim 13 recites the limitation “the elongate body of the flexible portion” in line 3. There is insufficient antecedent basis for this limitation in the claim. Note that the elongate body is not of the flexible portion according to claim 1, line 3.
Claim 18 recites the limitation “the outer wall” in lines 1-2. It is not clear which wall is being referred to as there can be more than one outer wall.
Claim 18 recites the flexible part can move inward and/or outward in line 3. However, without a point of reference it is not clear what direction is inward or outward.
Claim 22 recites the limitation "the preliminary looped configuration" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “a grasper” in line 2. It is not clear if this is a new instance or the same grasper mentioned in line 4 of claim 1.
Claim 24 recites the limitation "the leading section” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the centralised web" in line 4 and “the central web” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the terms “inwardly facing surface” and “outwardly facing surface” in lines 2-3. This is unclear in reference to an elongate body unless further context is given.
Claim 31 recites the limitation "the outwardly facing surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the entire length of flexible portion between the aperture to locking teeth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “flexible portion” in line 2. It is not clear if this is a new instance or refers to the same flexible portion mentioned in line 3 of claim 1. 
Claim 34 recites the terms “inwardly facing surface” and “outwardly facing surface” in lines 2-4. This is unclear in reference to an elongate body unless further context is given.
Claim 34 recites the limitation "the inwardly facing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation “a looped configuration” in line 3. It is not clear if this is a new instance or refers to the same looped configuration mentioned in line 7 of claim 1. 
Claim 36 recites the limitation "the same" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “a similar width” in line 3. Similar without context is unclear as it cannot be determined what degree something is “similar” in width to meet the limitations of the claim. 
Claim 37 recites the limitation “a grasper” in lines 11 and 12. It is not clear if these are new instances or refer to the same grasper mentioned in line 3 of the claim.
Claim 37 recites the limitation "the perimeter" in line 13, “the gripping surfaces” in line 15 “the desired diameter” in line 19, and “the outwardly facing surface” in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation “are configured” in line 15. It is not clear what elements “are configured”.
Claim 37 recites the limitation “jaws” in line 16. It is not clear if this is a new instance or refers to the same “jaws” mentioned in line 11 of the claim.
Claim 37 recites the limitation “the abutment surface” in line 16. It is not clear what is being referred to as there can be more than one abutment surface. 
Claim 37 recites the limitation “a patient” in line 21. It is not clear if this is a new patient or the same patient mentioned in line 4.
Claim 37 recites the limitation “the suture opening” in line 21. It is not clear what is being referred to as there can be more than one suture opening. 
Claim 37 recites the limitation “the elongate body of the flexible portion” in line 21. There is insufficient antecedent basis for this limitation in the claim. Note that the elongate body is not of the flexible portion according to line 2 of the claim.
Claim 37 recites the terms “inwardly facing surface” and “outwardly facing surface” in lines 23-24. This is unclear in reference to an elongate body unless further context is given.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 5, 13, 14, 18, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2468218 A1 (SZEWCZYK et al., hereinafter SZEWCZYK).
In regards to claim 1, Szewczyk discloses a medical device that can be implanted with the following components:
an elongate body (1 fig.1) having a flexible portion (2 §27ff.) and a stiffened portion (item 24 constitutes such a portion suitable to be grasped by a grasper, which can be interpreted as being "stiffened" by the portions 26, see also the 112 rejection on clarity of the feature "stiffened" above) extending from the flexible portion, the stiffened portion can be gripped by a grasper and thereby manoeuvre the stiffened portion between internal organs of a patient to place the device about a gastric conduit of a patient; 
a locking mechanism (8 + 18) that is operable to secure the flexible portion in a looped configuration at a selectable diameter about the gastric conduit, the locking mechanism having: i) an aperture (18) in the flexible portion that is positioned adjacently to the stiffened portion, and ii) a plurality of locking teeth (27) that form part of the flexible portion that are positioned remotely from the stiffened portion;
wherein the flexible portion includes a free end (10) that can be advanced through the aperture until one of the locking teeth engages the aperture and secures the looped configuration in the desired diameter.
In regards to claim 2, Szewczyk discloses the limitations of claim 1. Szewczyk further shows the presence of recessed sections suitable to be grasped (fig. 1, elements 20 and 24). 
In regards to claim 5, Szewczyk discloses the limitations of claim 2. In addition, the smaller section (24) of larger section (26) can be considered as the grasping section and is located only on the stiffened portion.
In regards to claims 13 and 14, Szewczyk discloses the limitations of claim 1. In addition, the openings (18 or 28) shown in figures 1 or 2 are in the flexible portion of the elongate body, are located side by side and defined by an inner and outer wall, and can be considered as suitable suture openings. 
In regards to claim 18, Szewczyk discloses the limitations of claim 14. In addition, the portion 28 is flexible, which makes its outer wall flexible. The flexible part would also be aligned with the elongated body and can move inward and outward.  
In regards to claims 21 and 22, Szewczyk discloses the limitations of claim 18. In addition, it can be seen in figure 1 that the free end/distal tip 10 has a reduced diameter/cross section portion. The diameter of the proximal portion 10 exhibits a similar diameter as teeth (29) shown in figures 1 and 2. Thus the portion 10 is configured to retain a preliminary loop without engagement of the teeth.

Claim(s) 1, 2 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,741,283 (Fahy).
In regards to claim 1, Fahy discloses a medical device (figures 11A-11D, 12, and 13A-13D) that can be implanted with the following components:
an elongate body (fig. 11A-11D) having a flexible portion (131 and 136) and a stiffened portion (130) extending from the flexible portion (due to its shape and purpose col. 7, 1ine.54 compared to the flexible portion it is considered  "stiffened), the stiffened portion can be gripped 
a locking mechanism (134 and 138) with an aperture (134) adjacent to the stiffened portion and teeth (138), 
wherein the flexible portion includes a free end (137) that can be advanced through the aperture until one of the locking teeth engages the aperture and secures the looped configuration in the desired diameter (figures 11A-11D, 12, and 13A-13D).
In regards to claim 2, Fahy discloses the limitations of claim 1. In addition, Fahy shows the presence of recessed sections suitable to be grasped (fig. 1, elements 20 and 24; column 89, line 65-column 9, line 15). 
In regards to claim 33, Fahy discloses the limitations of claim 1. In addition it can be seen in figure 11b that the aperture of the locking mechanism is disposed adjacent to the stiffened portion.

Claim(s) 1-4, 7, 9, 13, 31, 32, 36, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3072986  (Lefnear).
In regards to claim 1, Lefnear discloses a device (figures 1-5) with the following components:
an elongate body with a flexible portion (4+5) and a stiffened portion (11), 
a locking mechanism with aperture (6) adjacent the stiffened portion and teeth 1, 
wherein the flexible portion has a free end (see figure 1) that can be advanced through the aperture until one of the locking teeth engages the aperture and secures the looped configuration (see figures 3 and 4).

In regards to claim 2, Lefnear discloses the limitation of claim 1. In addition, element 5 of figure 1 can be considered as a gripping surface.
In regards to claims 3 and 4, Lefnear discloses the limitations of claim 2. In addition, it can be seen that element 5 has as smaller cross section than element 11 and has two abutment surfaces at 3 and 11 that extend outward at opposite ends of the recessed area.
In regards to claims 7 and 9, Lefnear discloses the limitations of claim 2. In addition, it can be seen in figure 1 that element 5 is flat and that there are multiple pairs of planar surfaces that  that are arranged about at least part of a perimeter of the recessed area of the stiffened portion and are oppositely disposed to each other about the body . The lateral surface of 5 can be grasped and face outward and are thus considered as the claimed gripping surfaces that face outwardly from opposite sides of the body of the device.
In regards to claim 13, Lefnear discloses the limitations of claim 1. In addition, the openings 8 or 7 are in the flexible section of the elongate body. These openings can be interpreted as the suture openings for suturing the device.
In regards to claims 31 and 32, Lefnear discloses the limitations of claim 1. In addition, the teeth (1) shown in figures 1 and 1a have a curved and a flat surface. Due to the 112 issues of the claim Lefnear meets the limitations of the claim because without knowing what is the inward and outward directions, the flattened side can be considered the inward facing surface and the flat side the outward facing surface. It can be seen in the figures that the shaped cross section extends along the entire length of the flexible portion between the aperture and the locking teeth.
In regards to claim 36. Lefnear discloses the limitations of claim 1. In addition it can be seen in figures 1 and 1a that the teeth are separated by neck sections (spaces between the teeth) and that the neck sections and locking teeth have the same or similar width at an inwardly facing surface of the device.   
In regards to claim 37, Lefnear discloses a device (figures 1-5) with the following components:
an elongate body with a flexible portion (4+5) and a stiffened portion (11), 
a locking mechanism with aperture (6) adjacent the stiffened portion and teeth 1, 
wherein the flexible portion has a free end (see figure 1) that can be advanced through the aperture until one of the locking teeth engages the aperture and secures the looped configuration (see figures 3 and 4).
The applicant is also informed that despite the fact that the use as medical device is not disclosed, the device is nontheless considered suitable to be used as a medical device that can be implanted, since it will fulfill all necessary physical features for such a purpose. 
Lefnear also shows the presence of element 5 of figure 1, which can be considered as a gripping surface that is adapted to receive the jaws of a grasper by being recessed to an outer surface of the body. It can be seen that element 5 has as smaller cross section than element 11 and has two abutment surfaces at 3 and 11 that extend outward at opposite ends of the recessed area.
Lefnear also shows that the openings 8 or 7 are in the flexible section of the elongate body. These openings can be interpreted as the suture openings for suturing the device.
Lefnear shows that the teeth (1) shown in figures 1 and 1a have a curved and a flat surface. Due to the 112 issues of the claim Lefnear meets the limitations of the claim because .

Allowable Subject Matter
Claims 24, 27, and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 24, the prior art of record does not teach or suggest a device, as claimed by Applicant, wherein free end of the device has a reduced cross-section portion with a flattened profile and has ridges extending transversely to a longitudinal axis of the device   
In regards to claim 27, In regards to claim 27, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the stiffened portion has a centrally located web that is integrally formed with the flexible portion, the centrally located web extending diametrically across the stiffened portion, and the stiffened portion includes an outer rigid portion having opposite outer side planks extending in a direction along the stiffened portion , and the outer side flanks are interconnected by lugs that extend through the centrally located web. 
In regards to claim 34, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the aperture has a first opening on the inward facing surface and the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791       

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791